DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	Amendments to claims 58, 59, and 79 have been entered in the above-identified application. Claims 58-79 are pending of which claim 79 is withdrawn and claims 58-78 are under consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 58-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 58 has been amended to recite that the first sheet of facing material and/or the second sheet of facing material comprises a breathable polymeric-film. The term “breathable” is a relative term which renders the claim indefinite. The term “breathable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction or clarification is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	4.	Claims 58-78 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnoff (US 2019/0071837 A1).  
 	Krasnoff discloses a cementitious composite that includes a structure layer 
having a first side and an opposing second side, a cementitious material disposed within the structure layer, a sealing layer disposed along and coupled to the first side of the structure layer, and a containment layer disposed along the opposing second side of the structure layer (meeting the limitations of a plurality of sheets of a facing material and a cementitious core).  The structure layer has an intersection at the sealing layer and the containment layer that is at least partially fiberless.  The cementitious material includes a plurality of cementitious particles.  The containment layer is configured to prevent the plurality of cementitious particles from migrating out of the structure layer. In general, cementitious composite mats may include a dry cementitious mixture embedded in, and/or contained by, a structural layer.  The structural layer may be positioned between an impermeable layer and a permeable layer.  The cementitious mixture undergoes its normal setting and strength gain process after in-situ hydration to produce a rigid composite.  The permeable layer may hold water (e.g., for a controlled period of time, etc.) for improved curing of the cementitious composite mat (e.g., facilitating the release of water into the cementitious mixture over a period of time, etc.).  The cementitious mixture is disposed between the permeable and impermeable layers and may include accelerators, retarders, latex modifiers, curing modifiers, other modifiers, fibers, glass additives, metal additives, stone additives, organic additives, water reducing admixtures, shrinkage reducing admixtures, viscosity modifiers, absorbent materials (e.g., superabsorbent materials, superabsorbent polymers, superabsorbent clays, etc.), interconnection particles (e.g., beads, pellets, strands, etc.; made of a resin, a polymer, elastomeric polymer, PVC, polypropylene, polyethylene, a metal or metal alloy having a low melting point, etc.) (meeting the limitations of a polymeric matrix) and/or other gel forming additives so the cementitious mixture remains stationary when hydrated.  The structural layer of the cementitious composite mat may be formed into, or include an independent, free-standing material (e.g., the structural layer, etc.).  The structure layer may improve load bearing capabilities of the cementitious composite mat by distributing the energy of a load across the structural layer.  According to the exemplary embodiment shown in FIG. 2, a composite mat, shown as cementitious composite 10, includes a plurality of layers.  As shown in FIG. 2, such layers include a containment layer, shown as permeable layer 20, a cementitious layer, shown as cementitious mixture 30, a three-dimensional volume layer (e.g., a bunching layer, a mesh layer, a grid layer, a nonwoven layer, a not woven layer, a nonfibrous layer, a fiberless layer, pins/connectors, interconnecting particle layer, a coiled layer, a tube layer, a 3D knitted/woven layer, a plastic layer, a metal layer, a layer configured 
for integration with one or more snap-fit connections, etc.), shown as structure layer 40, and an impermeable (e.g., sealing, etc.) layer, shown as impermeable layer 50. According to an alternative embodiment, cementitious composite 10 includes a different combination of layers.  By way of example, cementitious composite 10 may include impermeable layer 50, structure layer 40, cementitious mixture 30, and/or permeable layer 20.  As shown in FIGS. 4A-4C, cementitious mixture 30 is disposed within at least a portion of voids 44 of structure layer 40.  The cementitious mixture 30 includes a mixture of constituents (e.g., materials, etc.), shown as cementitious materials 32.  Cementitious materials 32 may include cement (e.g., Portland cement, Alumina cement, CSA cement, etc.) and/or supplementary cementitious materials (e.g., fly ash, silica fume, slag, metakaolin, other supplementary materials, etc.).  Cementitious mixture 30 may further include aggregate materials or other filler particles (e.g., fine aggregates, coarse aggregates, sand, limestone, non-absorbent materials, etc.), shown as aggregates 34 (meeting the limitations of claim 61, 65, and 67).  In one embodiment, aggregates 34 are uniformly (e.g., evenly, etc.) distributed throughout cementitious mixture 30.  In other embodiments, aggregates 34 are non-uniformly (e.g., randomly, unevenly, etc.) distributed throughout cementitious mixture 30.  Aggregates 34 may have sizes between greater than thirty mesh (i.e., 595 microns) and less than five mesh (i.e., 4000 microns).  In some embodiments, aggregates 34 have sizes between three-hundred mesh (i.e., 50 microns) and thirty mesh.  The size of aggregates 34 may be selected to create a desired size and amount of void space within cementitious mixture 30.  The size and amount of void space within cementitious mixture 30 may directly affect water flow during in-situ hydration of cementitious composite 10. In some embodiments, cementitious mixture 30 includes additives (e.g., fibers, plasticizers, accelerators, retarders, viscosity modifiers, absorbers, water reducers, etc.).  Such additives may be used to improve the mechanical properties (e.g., strength, setting time, curing requirements, thermal coefficient of expansion, permeability, acid resistance, etc.) or durability, among other characteristics, of the cementitious mixture 30 and/or may be used as a substitute for a portion of cementitious materials 32.  According to an exemplary embodiment, the additives include a pozzolonic material (e.g., fly ash, bottom ash, silica fume, slag, metakaolin, etc.) added at a specified mix ratio. As shown in FIGS. 4A-4C, cementitious mixture 30 includes an absorbent material, shown as absorbent material 36.  According to an exemplary embodiment, absorbent material 36 is configured to absorb water and expand during in-situ hydration to lock cementitious materials 32 and/or aggregates 34 in place (e.g., increases the stability and/or viscosity of cementitious mixture 30 within structure layer 40, connection layer 240, structure layer 340, structure layer 440, etc.) to prevent washout of cementitious mixture 30 from cementitious composite 10 during hydration.  According to an exemplary embodiment, cementitious mixture 30 includes approximately 0.001-5% (e.g., by weight, by volume, etc. of cementitious mixture 30) of absorbent material 36.  Absorbent material 36 may include particles, pellets, powder, fiber, a membrane, microbeads, etc. In some embodiments, absorbent material 36 includes an absorbent material configured to absorb between 0.001 and 1 times its weight in water.  In some embodiments, absorbent material 36 includes a superabsorbent material configured to absorb between 1 and 1000 times its weight in water.  In one embodiment, the superabsorbent material is configured to absorb between 75 and 300 times its weight in water, for example approximately 200 times its weight in water.  The superabsorbent material may include a superabsorbent polymer (SAP) (meeting the limitations of claim 62 and 68-71).  The SAP may include sodium polyacrylate, poly-acrylic acid sodium salt, polyacrylamide copolymer, ethylene maleic anhydride copolymer, cross-linked carboxymethylcellulose, polyvinyl alcohol copolymers, cross-linked polyethylene oxide, and/or starch grafted copolymer of polyacrylonitrile, among other possible SAPs.  The superabsorbent material may additionally or alternatively include a superabsorbent clay (e.g., to form a SAP composite (SAPC), etc.).  According to an exemplary embodiment, absorbent material 36 has a particle size that may range from 1 micron to 5000 microns.  In one embodiment, the majority of absorbent material 36 has a particle size between 90 microns and 300 microns at a specified mix ratio.  By way of example, the specified mix ratio of absorbent material 36 may include 0-30% of particles having a size less than 90 microns (e.g., approximately 7%, etc.), 10-60% of particles having 
a size between 90-150 microns (e.g., approximately 37%, etc.), 25-80% of 
particles having a size between 150-300 microns (e.g., approximately 56%, 
etc.), and 0-30% of particles having a size greater than 300 microns (e.g., 
approximately 0%, etc.).  The larger particles of absorbent material 36 (e.g., particles having a size greater than 150 microns, etc.) provide improved washout resistance relative to smaller particles of absorbent material 36 (e.g., particles less than 150 microns, etc.).  By way of example, the larger particles may absorb water more quickly and form a gel-like substance during and/or post-hydration that locks cementitious materials 32 and aggregates 34 within structure layer 40, connection layer 240, structure layer 340, and/or structure layer 440 of cementitious composite 10 to prevent washout thereof. In some embodiments (e.g., embodiments in which cementitious mixture includes lime, etc.), cementitious mixture 30 includes fibers (e.g., fine fibers, etc.).  In other embodiments, fibers may be used in combination with the absorbent material 36 in cementitious mixture 30 without the addition of lime.  The fibers may advantageously reduce cracking of cementitious composite 10.  According to an exemplary embodiment, cementitious mixture 30 includes fibers having sizes between 0.05 millimeters (mm) and 20 mm.  Applicant has discovered that fibers sized less than 1 mm have the greatest impact on crack prevention.  According to an exemplary embodiment, cementitious mixture 30 includes approximately 0.05-2.5% (e.g., by weight of cementitious mixture 30) of fibers.  In other embodiments, cementitious mixture 30 has a greater or lesser amount of fibers.  The fibers may be manufactured from a synthetic material (e.g., polypropylene, polyethylene, nylon, glass, polyester, acrylic, aramid, etc.) and/or natural material (e.g., cellulose fiber, coconut fiber, 
grass, etc.).  The fibers may be a monofilament, fibrillated, and/or have another structure.  According to an exemplary embodiment, cementitious mixture 30 having lime, fibers, and/or absorbent material 36 provides improved performance of cementitious composite 10 in terms of increased washout prevention, decreased cracking, improved curing, increased strength (e.g., ultimate strength, flexural strength, puncture strength, compressive strength, etc.), etc. According to an exemplary embodiment, the materials of cementitious mixture 30 are mixed together and thereafter disposed along or between impermeable layer 50 and/or permeable layer 20. (see Abstract and paragraphs 0051-0052, 0069, 0169, 0170-0176).  
	Accordingly, it would have been obvious to one having ordinary skill in the art to use multiple cementitious composites (as taught by Krasnoff) that include a different combination of layers such that the cementitious mixture may be used as a facing layer given that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Furthermore, the mere arrangement of layers (as taught by Krasnoff) is an obvious matter of design choice. With regards to the particle size of each component, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties.


Response to Arguments
5.	Applicant’s arguments with respect to claims 58-78 have been considered but are moot bin light of the new grounds of rejection. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHEEBA AHMED/           Primary Examiner, Art Unit 1787